﻿As I am speaking in the General Assembly for the first time after having assumed the responsibilities of Secretary of State for External Affairs of my country, I should like to ask the President of the thirty-fifth session of the Assembly to accept the best wishes of the Government of the Dominican Republic, through the delegation over which I have the honour to preside.
42.	Mr. President, we are convinced that, with your wisdom and your dedication to the cause of mankind, which is undoubtedly to save the nations of the Organization "from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind", you will guide our efforts towards the most appropriate solutions to the problems before us, which have even reached the Security Council.
43.	I should also like to express to Mr. Salim Ahmed Salim our profound appreciation of his praiseworthy efforts during his presidency of the thirty-fourth session and the successive special sessions of the General Assembly.
44.	We are honoured to bid the warmest welcome to the two new Members of the Organization, the Republic of Zimbabwe, a nation which has just ended a long and difficult struggle for its independence, and Saint Vincent and the Grenadines, whose participation in the work of the General Assembly will enrich the Group of Latin American States to which it has received a fraternal welcome.
45.	From the earliest days of its independence, the Dominican Republic has on numerous occasions demonstrated heroism, courage and devotion to the rule of freedom despite the trials and tribulations to which we have been subjected throughout our history by the vicissitudes of international politics, from which we have been able to emerge with strengthened independence to the extent that it can be said that we are today perhaps one of the few countries in the world that has recovered, without foreign assistance, its status as a sovereign and independent nation, a status that was lost as a result of armed intervention which undermined its republican institutions, but, despite its duration, did not succeed in extinguishing our national spirit.
46.	Consequently, we have absolute faith that the people of the Dominican Republic has reached such a degree of maturity that the idea of democracy described by Abraham Lincoln, as "government of the people, by the people, and for the people", which has guided it throughout its history is now part of the soul of our nation and is fixed at the core of the defence of our continent.
47.	We are a peace-loving nation which has survived the sudden reversals of fortune of internal politics over the years. Nevertheless we. maintain an unswerving policy of neutrality and non-intervention in the internal affairs of other States as the mainstay of our international relations.
48.	It is nevertheless surprising that, in the face of adversity, the idea of freedom has survived in our people which, in addition to being subjected to many adverse historical circumstances, has seen various interventions and two major and long totalitarian dictatorships. But the sons of the nation of the Dominican Republic have preserved in their life as citizens this universal ethical value that is freedom, whose deep roots have never ceased to be nourished by the ideals of the selfless and courageous men who in 1844 fought long and hard to found the Dominican Republic.
49.	We can be proud that for our country freedom means also the rule of law, the inherent right of men, all men without discrimination. Human rights are firmly guaranteed by our institutions. All have the right to God-given bread, in security and dignity. The solidarity of societies and respect for the dignity of men and nations; solidarity in the constant struggle against barbarity and organized cruelty; and, above all, the constant struggle for justice within a pure and simple democracy, without limitation—these constitute the legacy of the Divinity.
50.	Within this broad context of freedom, there exist all the many responsibilities that have been assumed by the present Government of the Dominican Republic—but it cannot be denied that ever since the end of the last dictatorship, which lasted for 30 years until 1961, our nation has been shaped and influenced by those dictatorial policies and a civil war, in an intermediate period which preceded the normality prevailing today.
51.	In contrast, we have now moved towards the rule of law and the mobilization of our citizens to foster the exploitation of all the resources of our country, notwithstanding the hurricanes which struck in 1979 and more recently, hurricane "Allen".
52.	We have come a long way in that direction and we are now laying the foundations for a new agararian policy. We are mobilizing all available resources to speed up development, which should lead to greater economic and financial stability.
53.	We are also expanding international relations with a new vision of closer relations with other nations and a more practical approach to problems, characterized by the signature of bilateral instruments, as is to be expected of a modern society. We are promoting common interests, open markets, reasonable terms to foster joint investments and other similar programmes which should contribute to a better use of labour and the reduction of unemployment in both urban and rural areas.
54.	Furthermore, we are making progress in the communication media, and this is necessary to achieve a bloodless labour revolution, individual security and freedom of the press and all means of expression of thought which is so unlimited that it can appear at times to be excessive, and this is easy to understand when one has experienced limitations on such rights during abnormal periods in the past.
55.	During the past two years of our new Government, we have also become convinced that new trends in international affairs require that States not be bound by the glories of the past or wallow in sterile resentment over negative historical events. Only by meeting that requirement can unprofitable isolation be avoided. Progress must be sought in the opposite direction, by endeavouring to promote international relations of a kind that can open the way to understanding, solidarity and peace among nations.
56.	With this new opening up of our international policies, the Government of the Dominican Republic has entered a new period of its history in which it has realistic friendly relations with the Republic of Haiti, a neighbour of ours with whom we share—perhaps uniquely in the world— dominion over one island.
57.	Encouraged by these new ideas, the island policy that we now have with our sister country has been strengthened with every passing day, and this has created new opportunities for cultural, social and economic exchanges which we hope will lead to the signing of constructive instruments. This will surely lead to the creation of markets more in keeping with the realities of our situation and will provide better opportunities for the achievement of our mutual goals.
58.	Within this economic and commercial pattern, a very promising convention on trade between the two countries has been signed. It includes a free-trade zone which applies to products produced in each country, and many facilities will ensue from that. We have scheduled reductions of import taxes on products which are specifically defined in the first and second lists annexed to that convention. Under the same instrument a permanent commission is established to determine which products will be the subject of negotiations, to propose lists of selected products, and to change the schedule for customs reductions. All this is marked by reasonable flexibility.
59.	No less important is the convention on land transportation, which is to guarantee permanent communications between the supply centres and the consumption centres, and this covers products which are used in trade and is intended to promote friendship among fraternal countries in the spirit of international co-operation.
60.	A new page in the history of our countries began on 30 May 1978, when Antonio Guzman and Jean-Claude Duvalier embraced each other for the first time in Jimani- Malpasse. From that time on our two nations realized that there was nothing to fear and that a new era was dawning— just as another era ended 17 years ago—and it is an era without heroes perhaps but one also without martyrs.
61.	Ever since the first non-indigenous settlers on both sides of the island began to fight for dominion over the island, our peoples had lived in only one of three ways: confronting each other, with their backs turned to each other or on top of each other. That was until the arrival of Antonio Guzman and Jean-Claude Duvalier. Now our two peoples, under the leadership of these two statesmen, have begun a new life: a life of friendship, good will and cooperation, to quote the words, the firm intentions expressed by Antonio Guzman when he welcomed Jean-Claude Duvalier, the President of Haiti, at Jimani-Malpasse.
62.	Friendship, good will and co-operation are the ABC of the foreign policy of President Guzman with regard to Haiti and that of President Duvalier with regard to the Dominican Republic. Instead of confrontation, instead of hostile indifference, there is today, along with a firm desire to work, a determination to live in peace as blood brothers.
63.	These are glad tidings that I bring to the Assembly. The Dominican Republic is no longer an enemy of Haiti, and Haiti has ceased to be an enemy of the Dominican Republic. If we look at the truth, our peoples have never truly been enemies. Those who have been enemies have been a few of the men that have led our peoples. While the powerful of yesterday chose war, those in power today have chosen peace. The gloom that marked relations between the two countries has been replaced by a ray of light. Between the two nations today not only do we have peace, tranquillity and good understanding, but the future is bright.
64.	This great reunion shows that there is no reason for peoples to commit aggression or to destroy themselves in war over problems which could be resolved in a civilized manner. Now with firm steps—although they are often slow ones because of the precariousness of our resources—we are waging an all-out battle against the common enemy of our peoples, the implacable adversary of the developing countries: poverty. It is poverty that prevents us from developing spiritually, politically, economically and socially in human dignity.
65.	We have made these references to our relations with the Haitian people and Government, one of the aspects of our present policy, which is in keeping with the international norms which the Charter of the United Nations advocates within the philosophy of peace keeping, which more than ever requires a concerted solution to disputes and conflicts, in which dialogue must be prominent. It is the best and most effective way in which States can deal with each other in this decade.
66.	In this context, progress has been made, but backward steps also have been taken. Now there is more reason than ever before to act positively, for international terrorism in many forms has been the source of disturbance and has undermined international public order, creating an alarming situation; that phenomenon increasingly is at variance with human rights, which must prevail if we are aware of the implications of a nuclear war—which could be caused by an unbridled arms race—when terrifying weapons of destruction are used which push the outlook for peace further away in our uncertain future.
67.	It is certainly disturbing—for those reasons—that terrorism, far from being in decline, is gaining ground in certain very sensitive areas. For various sociological reasons, it has been more intense. Hence, we must be alert. States must stand together in a common effort to end this violence wherever it may rear its ugly head and create a threat to the States themselves.
68.	In the past few years international terrorism has taken on a particularly heinous form. My delegation is referring to seizures for the purpose of economic exploitation. Frequently the pretext used is the fight for freedom, but that is often not the true purpose. It is mere lust for money. This is an international crime which cannot be justified and cannot remain unpunished.
69.	My country has been tested by such events. They represent a return to savagery which smacks of medieval obscurantism and constitute a challenge and a threat to our country and our institutions.
70.	We have ourselves suffered the unfortunate experience of that form of terrorism that uses as weapons the seizure and holding of hostages, who are the innocent and the defenceless victims of that wanton crime.
71.	Fortunately, our national dignity has remained unscathed by such trials and we have emerged from them without bloodshed. Such would not have been the case had common sense and providence not intervened in a timely manner.
72.	We cannot fail to condemn the repugnant spectacle of human beings held in long captivity in Iran simply because they belong to an institution which is hundreds of years old, the institution of diplomacy that makes possible legal relations among States and without which the world would be uninhabitable.
73.	International instruments that punish and prevent such crimes have been referred to here in the General Assembly. A few years ago, when aircraft were being seized and their passengers exposed to risks, the Dominican Republic and Brazil agreed that such criminal acts must be considered as transgressions of juris gentium because preventive action is difficult.
74.	When we speak of international terrorism in all its forms as a scourge, we cannot fail also to advocate the elimination of certain legal excesses in which States have engaged in order to repress, exceeding the limits of domestic law and affect the rights of others. In that line of thought, our delegation shares the view of those who believe that human rights are absolute.
73. This is not open to challenge; it is enshrined in international law. One of the great achievements of our time is that such rights are a part of juris gentium and they have become part of that law because violations of human rights can lead to conflicts.
76.	For these reasons, the Dominican Republic also advocates the abolition of capital punishment. This must become a norm of law in the Universal Declaration of Human Rights and a basic principle in the American Convention on that subject.  Although this form of punishment is generally proscribed, it is permitted exceptionally in those States in which it had existed before the signing of the inter-American instrument. Logic, since the days of the Greeks, has taught us that things cannot be and not be at the same time.
77.	We are pleased to say that the Constitution of our country sets forth in one of its tenets what must one day appear in all international instruments on human rights. It states the following under that heading:
"The inviolability of life.
"As a result, there must be no capital punishment, no torture nor any other penalty or procedure implying the loss or diminution of physical integrity or individual well-being."
78.	This idea underlies the observations the Dominican Republic made concerning the American Convention on Human Rights.
"The Dominican Republic, as it signs the American Convention on Human Rights, hopes to see the death penalty banned and that principle applied generally in the States of the American region, and we hereby reiterate the observations and comments made with regard to the draft Convention and circulated among the delegations of the Council of the Organization of American States on 20 June 1969."
79.	In this area of human rights, our country, despite our untoward experiences in the past both under dictatorship and at other times, has achieved positive goals and will continue to work towards the rule of law.
80.	These considerations would be incomplete were we to fail to recognize that those countries that are still grappling with problems that arise from an insufficient degree of development owing to insufficient economic means must promote education, without which democracy cannot survive. The five freedoms proclaimed in the Pacific region must become a reality. If this is so, we must recognize that the industrialized, fully developed countries, which makeup the established economic institutions, are in duty bound to come to the economic, technological, social and cultural assistance of the developing countries.
81.	This recalls the Declaration of Algiers.  We would add that this must be a commitment, not merely an expression of charity or pity. It is an unchallenged fact that today the economic ills of one State have an inevitable effect on others.
82.	The thirty-fifth session of the General Assembly coincides with the beginning of a new decade, and this has a very special significance for the international economic order. It is particularly significant for the third world countries that are not oil producers, like the Dominican Republic, countries whose Governments are engaged in an all-out battle against poverty in all its forms and are endeavouring to establish a society ruled by social justice and a broader and more equitable distribution of material goods, as well as to promote the enjoyment of the spiritual values so essential to human dignity and representative democracy.
83.	Only a few weeks ago, the eleventh special session of the General Assembly was held to consider an international strategy for development; it is to be hoped that its conclusions will be supported by the industrialized countries, including the United States of America, Japan and the European countries. The results of those deliberations will continue to be considered in relation to general rules as well as to the global negotiations so that we may actually begin the implementation of the International Development Strategy for the Third United Nations Development Decade.
84.	The countries of the third world base their demands on the fact that the world distribution of income is very unequal and that internal efforts to improve development levels are being obstructed at the international level and are meeting external forces to minimize them. This can clearly be seen in international trade relations. The need for reform goes far beyond the liberalization achieved by the negotiations within GATT. The quota system, systems of safeguards and various forms of restrictions that affect the export of many products from developing to industrialized countries all contribute to this inequality in income distribution throughout the world and have made it impossible to establish a fair level for prices through trade machinery.
85.	The industrialized countries must unhesitatingly recognize that the stabilization of commodity prices represents a reform that will help them as much as the less developed countries. For this reason, the Common Fund for Commodities, as well as the creation of a reserve fund for food grains, will benefit not only the producing but also the consumer countries through a more rational use of resources and the promotion of larger investments.
86.	The violent fluctuations in the price of sugar on the world market is a striking example of the enormous difficulties which periodically beset the economies of countries like the Dominican Republic. These "ups" and "downs" create uncertainties. The 1977 International Sugar Agreement is an instrument filled with good intentions, but its effectiveness leaves much to be desired because price adjustments are not as automatic as one would wish and prices are fixed on the basis of supply, if not by speculation. In the circumstances, our economy, which depends largely on sugar exports, is in a particularly precarious state, which makes it impossible to plan resources. World inflation is making the situation even worse.
87.	Consequently, it is not surprising that refinancing of the external debt looms large in the thinking of the third world countries. While it is difficult to assess the benefits refinancing would bring, it would certainly have a stabilizing effect on the financial markets and make it easier for the debtor countries to adapt'. The external debt of 75 developing countries that do not export oil has increased from $44 billion in 1970 to $146 billion in 1977, and in 15 countries of Latin America alone the debt went from $23 billion to $71 billion during that same period. As the external debt increases considerably, there has been, at the same time, a large rise in private loans and a consequent reduction of official loans; higher interest rates and shorter repayment periods thus have resulted. The industrialized countries must give assistance here to the developing countries in the form of donations and loans on easy terms and with fewer conditions.
88.	International co-operation for development must be extended to other areas of importance such as industrialization, the transfer of science and technology and the more rational use of natural resources, the expansion of agricultural production and the promotion of food production, as well as the protection of the environment.
89.	However, if all these negotiations concerning the inter-national economic outlook are to be productive, it is necessary for the highly industrialized countries to resolve their problems of inflation and the low growth rate of their gross national product. The less developed countries must react to the hostility of the international economic environment— which is marked by protectionist tendencies and increases in the price of petroleum—and the difficulties regarding foreign trade and growing external debts, with all the problems that that implies. For our country, the value of our oil imports this year will amount to $475 million; that is, $172 million more than it was in 1979, as a result of the fact that the average price of a barrel of oil rose from $19.85 to $29.13, although consumption remained the same as during the previous year.
90.	The cost of payment and repayment of our debts in 1980 is estimated at $333 million. Therefore, those two areas alone will absorb approximately 86 percent of our total export earnings, which are estimated at $1,010 million.
91.	The Government of our country, under President Antonio Guzman, in only two years has implemented an economic programme aimed at changing our development pattern and providing incentives for agricultural and livestock development on the basis of agricultural and industrial promotion. Our import substitution programme is expected to increase along with the production and use of our national raw materials and laws that provide incentives for exportation.
92.	We have tried to improve our public finances, eliminate luxury investments and above all concentrate on expanding education, health services, agricultural credits, dynamic agrarian reform, the building of secondary roads and the training of businessmen, in small and medium-sized concerns. We are developing our infrastructure through the construction of highways, irrigation channels and dams and energy development; we are endeavouring to expand promotion of the agricultural sector but an accelerated rate of implementation has been difficult owing precisely to our problems of balance of payment and foreign debt.
93.	Recent statistics have been given by the United Nations and the World Bank showing that during the first years of the present decade 2 billion people—half the people of the world—will suffer from gastrointestinal disease because the water they drink is contaminated. Yet $1 million is being spent every minute on weapons for war.
94.	Many countries destroy food surpluses in order to keep prices high while, at the same time, four fifths of mankind is suffering from hunger and malnutrition, and does not have the basic domestic appliances to make life bearable.
95.	I should like to repeat here what so many others have said here and in other forums, namely, that the enemy of peace, the one truly responsible for human misery, fanning the fire of revolution, is injustice in the broadest sense of the word, which is the abuse of authority and the exploitation of man by man. In international relations there are vastly different standards for judging others from the standards which we use to judge ourselves.
96.	William Bowdler, Under-Secretary for Inter-American Affairs in the Sub-Committee on Inter-American Affairs, speaking before the Foreign Relations Committee of the House of Representatives, reflected the thoughts of Morgen- thau when he said: "The real question confronting the foreign policy of the United States ... is not how to preserve stability in the face of the revolutionary process but rather how to create stability as a result of revolution".
97.	In my country development has been slow but it has been inexorable as the result of a genuine revolution which has gone through stages. It is a revolution through evolution. We have a Government that respects human rights. There are no limitations to free expression, except those imposed by law. Freedom of movement is a reality. There are no political prisoners. No one is persecuted for his ideas. There are no exiles. No one simply disappears. We have life in a genuine democracy and there is absolute freedom within order. We have therefore "created" our own "stability" of which Morgenthau spoke. We have done our part regarding what has been "confronting the foreign policy of the United States". Thus, we have the right—and we have that right- to our guaranteed stability.
98.	When Mr. Bowdler accepted the change and said it was "natural and inevitable", he was merely adjusting his watch in time with history. When he said that peace and democracy in our region require fundamental political and socio-economic reforms which promote the well-being and strengthen the rights of the individual, he was formulating a thesis that his country can help to bring about in reality. Change and reform will serve no useful purpose if our countries receive the same unjust treatment that the powerful reserve for subjugated peoples.
99.	The oil problem, which hangs like a sword over our heads, is a matter that must be dealt with by those who have the good fortune to be oil producers.
100.	A new vision in our commercial relations has appeared; a new, more modern approach to justice and equity is needed.
101.	If political experiments which have been translated into reality, as in the Dominican Republic, have no immediate success, we run the risk that the enemy forces that beset us will sweep us away. There are some demagogues, who affirm that democracy has already performed its historic function and that the path of the vote is the path of suicide,
102.	The peoples of the world love freedom so much, men have such an elevated concept of freedom that in my country everyone is very well aware of the precarious state in which we have been left by the forces of nature and by the devastation caused by those who went before us, and now we are working for the full enjoyment of those values of which we have spoken. The people realize with every passing day that the man whom it has chosen to guide its destiny is multiplying his efforts and will never rest until the most humble Dominican has been rescued from misery, ignorance and sorrow.
103.	But the old economic disorder persists and in countries like mine, after centuries of struggle and after the people have succeeded in securing respect for their wishes, now offers us no more than freedom without bread, without adequate housing, without health and without equitable distribution.
104.	If we are to speak truly of equitable distribution of the wealth of our country, it is necessary for us to speak of equitable distribution of the profits produced by our wealth for the powerful countries.
105.	We must put an end to the imbalance which exists between the enterprises and those employed by enterprises. Once the labour of the workers ceases to be a mere input in large landholdings and in industry to acquire the status that it has in certain powerful countries, then can we speak of respect for human rights, of dignity for human beings.
106.	Without equality there can be no fraternity, no good will. Without justice man's enthusiasm and the enthusiasm of peoples for solidarity in moments of misfortune and rejoicing in times of triumph will not be aroused.
107.	Aristotle said, nearly four centuries before the birth of Christ, that inequality is always the cause of revolutions. And according to the same philosopher there is inequality when those who are the victims of revolutions are not compensated.
108.	But there is also inequality when, among those who contribute to the exploitation of wealth, there exists a great difference in the distribution of that wealth. There is inequality when the greatest wealth of a country is acquired by someone else for speculative purposes and when the true owners of the riches are left in a state of poverty. There is inequality when what is paid in terms of interest is greater than what is received in terms of loans. There will be inequality as long as our tourists are not given the treatment they deserve and as long as our citizens are not treated as masters in their own homes.
109.	We need a vigorous energy policy such as has been launched by our President in the face of the oil crisis. For this reason studies have already begun on turning our oil- burning thermo-electric plants over to coal; research work has been started on the drying of cane pulp by solar energy to increase power capacity; we are carrying out feasibility studies on the building of a 100 megawatt electrical plant, also using solar energy; and we have intensified the search for oil in various parts of the country, and among other important studies, we are developing hydraulic energy.
110.	All these efforts are designed to promote a more just and equitable society, where political democracy is based on social justice, equal opportunity and the elimination of differences between the poor and the rich. This is the greatest contribution that our country can make to the new international economic order and, in particular, to solving the problems of the Caribbean, which traditionally has been the scene of abrupt political change.
111.	We should like to make a few comments regarding the situation in the Middle East, which is a highly sensitive area of conflict. In recent months the picture in that area has become even more gloomy.
112.	As a Member of our world Organization, the Dominican Republic took part in the deliberations which led to the creation of the State of Israel. The basis of that historic act was the principle in the Charter on the self-determination of peoples. We share the view that creation of that nation was based on international law. We never failed to recognize all that the Holy Scriptures grant the people of Israel.
113.	As a participant in the Inter-American Conference on the Problems of War and Peace, held at Mexico City in 1945 when the Allied Powers saw the end of the Second World War approaching and the spirit of the Yalta agreements inspired the international community re Dominican Republic was anxious to support new visions of a more peaceful world.
114.	This spirit also prevailed at the San Francisco Conference and in the debates which led to the signing of the Charter of the United Nations, which for so many years has prevented the scourge of total war and helped to preserve peace.
115.	Therefore, when considering the right of Israel to survive as a sovereign State established in accordance with the principle of the self-determination of peoples, we cannot but honour the commitment imposed by the principles of the Charter.
116.	For those reasons, we have lent our reasonable support to Israel whenever the legitimacy of that State has been challenged. For the same reasons, our country recognizes the right of the Palestinian people, without diminishing the right to existence of a people which, like Israel, has participated in the great work of peace.
117.	We think that this is a just and legitimate position and we consider that peaceful means should be used to settle the situation in the Middle East. With equal conviction we view the Camp David agreements as a firm step towards peace in the Middle East, in an atmosphere of tranquillity and mutual respect and under the rule of law. In this way the States involved can live within permanent, secure and guaranteed borders.
118.	The Dominican Republic, which has survived the vicissitudes of history and has always observed a policy of neutrality, believes that this is the right policy for small countries, especially developing countries, within the frame-work of independent sovereign democracy. Thus we cannot fail to mention Afghanistan, which is a member State of the third world movement to which we belong.
119.	Because we cherish peace, we deplore the abnormal situation which has occurred there in violation of the fundamental norms of international law and the demands of peace which justify the existence of the United Nations. Consequently we believe that the situation in Afghanistan must return to the status quo ante, and by peaceful means.
120.	For the same reasons, which are in keeping with the universal principles of the free nations of the world, the Government of the Dominican Republic hopes that the machinery available to the Organization will make it possible to stop the conflict between the neighbouring countries of Iran and Iraq, countries with the maturity of many centuries of experience, in order to prevent the outbreak of a total war.
121.	We say this in a spirit of the strictest neutrality.
122.	Let me sum up by saying that in respect for human rights and for the Organization we have an obligation to build a more just world in peace. This is what was said by His Holiness Pope John Paul II in Santo Domingo, the oldest capital in the Americas:
"We must see to it that there are no children who are without sufficient nutrition, without education or training; we must ensure that there are no young people who lack suitable training, that there are no peasants without land and unable to live in dignity; we must see to it that workers are not mistreated, that their rights are not violated; we must see to it that there are no systems allowing the exploitation of man by man, or by the State; there must be no corruption; there must be none who through no fault of their own have nothing while others enjoy super-abundance; there must be no broken, disunited, insufficiently cared-for families; no one must be without the protection of the law; the law must protect everyone equally; force must not prevail over truth and law, but truth and law must prevail over force; we must ensure that economic and political considerations never prevail over humanitarian considerations."
